DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-20 are currently pending in the application; of these, claims 1, 9, and 17 are independent.  All of the currently pending claims have been examined in the present Office action.

Information Disclosure Statement
3.	The listing of references in the specification is not a proper information disclosure statement (see the reference to U.S. 2018/0002876 on page 1).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-3, 5, 7, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Kanoll U.S. Patent No. 5,443,372.
	Kanoll discloses an apparatus (see, e.g., Figs. 3, 4a, 4b, and 7) including a rotating drive train component having a first rotating element (pulley 14; Figs. 3 or 7) and a second rotating element (armature 6) concentric with and positioned within the first element 14.  A shear element (coupling plate 7) extends radially between and is coupled to each of the first and second rotating elements.  The shear element 7 has a lower breaking strength than other components in the drive train, such that if the shear element breaks, the first and second rotating elements are decoupled from each other (see, e.g., col. 7, lines 14-25).
	With respect to claims 2 and 18, the Kanoll shear element 7 includes an elongate body (see, e.g., Fig. 4a) with a central notched region (i.e., the region where the breakaway portions 7d are located).

	With respect to claims 5 and 20, the Kanoll shear element 7 is mounted to an exposed front surface of the first rotating element 14 (see, e.g., Fig. 7) and the second rotating element 6 (via one or more of the rivets 6c, since a portion of each rivet bears against the front surface of the rotating element 6; see, e.g., Fig. 7). 
	With respect to claim 7, the Kanoll first rotating element (pulley 14) includes an outer pulley configured to be driven by a belt and the second rotating element 6 includes a stub shaft (e.g., drive shaft 12) configured to be mounted to a rotating component (see col. 2, lines 16-19).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kanoll as applied to claim 1 above, and further in view of van der Lely et al., U.S. Patent No. 5,000,720 (“van der Lely”).
As discussed above, Kanoll discloses all of the limitations of claim 1.  Kanoll does not, however, specifically disclose that the shear element is formed of a hardened steel, as recited in claim 6.
In the same field of endeavor, van der Lely discloses a rotary drive train coupling having shear pins 62 (see, e.g., Fig. 2) and teaches forming the shear pins from a hardened steel (see col. 3, lines 22-24).
.

11.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kanoll as applied to claim 1 above, and further in view of Swisher, Jr., U.S. Patent No. 5,383,743 (“Swisher”).
As discussed above, Kanoll discloses all of the limitations of claim 1.  Kanoll does not, however, specifically disclose coupling the drive train between a power source and a milling machine cutting rotor, as recited in claim 8.
In the same field of endeavor, Swisher discloses a milling machine (see, e.g., Fig. 1) having a power source (engine 30) that drives a cutting rotor (cutter drum 22) through a drive train 26 and a pair of drive assemblies 28 (each of which may be a belt-and-pulley drive assembly; see col. 2, lines 37-45).  In order to protect machine components from severe stress, Swisher teaches the use of a shearing device (see shear bolts 80 in Fig. 3) in the drive train (see, e.g., col. 4, lines 50-53).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Swisher, to use the Kanoll shear coupling in conjunction with the drive train of a milling machine, in order to protect or provide additional protection against severe stresses in the milling machine drive train during use.

s 9-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Swisher, Jr., U.S. Patent No. 5,383,743 (“Swisher”) in view of Kanoll U.S. Patent No. 5,443,372.
Swisher discloses a milling machine (see, e.g., Fig. 1) having a frame 12 holding a power source (engine 30), a milling assembly including a drum housing (shown in broken lines in Fig. 1) and a cutting rotor (cutter drum 22).  A rotor drive train is coupled between the power source and the cutting rotor.  The rotor drive train includes a drive train 26 and a pair of drive assemblies 28 (each of which may be a belt-and-pulley drive assembly; see col. 2, lines 37-45).  Swisher further discloses a shearing device (see shear bolts 80 in Fig. 3) within the drive train 26 in order to protect machine components from severe stress (see, e.g., col. 4, lines 50-53).  The Swisher shearing device is not, however, configured specifically as recited in claim 9.
In the same field of endeavor, Kanoll discloses a shearing device (see, e.g., Figs. 3, 4a, 4b, and 7) including a rotating drive train component having a first rotating element (pulley 14; Figs. 3 or 7) and a second rotating element (armature 6) concentric with and positioned within the first element 14.  A shear element (coupling plate 7) extends radially between and is coupled to each of the first and second rotating elements.  The shear element 7 has a lower breaking strength than other components in the drive train, such that if the shear element breaks, the first and second rotating elements are decoupled from each other (see, e.g., col. 7, lines 14-25). 
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Kanoll, to use a shearing device as recited in claim 9, in conjunction with one or both of Swisher belt-
With respect to claims 10-11, the Kanoll first rotating element (pulley 14) includes an outer pulley configured to be driven by a belt and the second rotating element 6 includes a stub shaft (e.g., drive shaft 12) configured to be mounted to a driven component (see col. 2, lines 16-19).
With respect to claim 13, the Kanoll shear element 7 includes an elongate body (see, e.g., Fig. 4a) with a central notched region (i.e., the region where the breakaway portions 7d are located).
With respect to claim 14, the Kanoll shear element 7 includes two fastener holes (e.g., the holes 7e and 7f in Fig. 4a) positioned on each side of the central notched region.
With respect to claim 16, the Kanoll shear element 7 is mounted to an exposed front surface of the first rotating element 14 (see, e.g., Fig. 7) and the second rotating element 6 (via one or more of the rivets 6c, since a portion of each rivet bears against the front surface of the rotating element 6; see, e.g., Fig. 7). 

Allowable Subject Matter
13.	Claims 4, 15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Potter discloses a torque limiting device having concentric inner and outer rotating elements and a radial notched shear element received in grooves that are formed in end faces of the inner and outer rotating elements.  Vassaux discloses a torque limiting gear having concentric inner and outer rotating portions that are connected by cleavable radial segments.  Dinger discloses a torque limiting device using a notched rectangular plate (see Figs. 9-20) as a mechanical “fuse” element.  Bowers discloses a rotary overload prevention device using a rectangular plate as a shear element.  Eitai et al. discloses a torque limiting pulley having concentric inner and outer rotating portions that are connected by radially-extending breakaway elements (see 18 in Fig. 5).  Schafer et al. discloses a milling machine having a sensor-based system that detects the milling rotor striking an obstacle and disengages a clutch to prevent drive train damage.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517.  The examiner can normally be reached on Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                                        June 11, 2021